UNITED STATES DEPARTMENT OF EDUCATION
OFFICE OF SPECIAL EDUCATION AND REHABILITATIVE SERVICES

AUG 13 2002

Lucille M. Linde, Ed.D.
President and Director
Developmental Learning Center, Inc.
1954 Eighteenth Avenue
Greeley, Colorado 80632-5208
Dear Dr. Linde:
Thank you very much for your letter to President George W. Bush regarding
accountability in education. We appreciate hearing your views on this issue. The White
House has referred your letter to the Department of Education for review, and I am
pleased to respond.
Your dedication to our Nation's children and your long-term efforts to understand how
children learn and the factors that make learning difficult for many is impressive. I have
reviewed all of the materials that you have sent and very much appreciate your focus on
making sure that no children are left behind in school.
In your letters, you recommended that President Bush and Secretary of Education Rod
Paige require that the assessment and motor-perceptual training programs that you have
developed be provided to all children across the country who are having difficulties
learning. You have proposed that teachers be trained to administer an Ocumeter pretest,
provide motor-perceptual training linked to the results of the assessment, and then
administer an Ocumeter posttest to determine if students need more training and to
document the effects of the training for accountability purposes.
While this is a laudable goal, the Department of Education does not have the authority to
mandate specific assessment and instructional/intervention programs for use in the public
schools. Such decisions are made at the State and local school district levels. Therefore,
you may wish to approach State educational agencies or school districts directly with
your proposal.
As you may be aware, as States and local school districts make decisions regarding which
programs to use in their schools, they will now be focusing on scientifically based
reading research. This new focus is the result of the No Child Left Behind (NCLB)
legislation, in which President Bush and Secretary Paige wanted to make sure that
screening, diagnostic and classroom based assessments and instructional materials,
programs, learning systems and strategies to promote learning in public schools have
400 MARYLAND AVE., S.W., WASHINGTON, D.C. 20202
www.ed.gov
Our mission is to ensure equal access to education and to promote educational excellence throughout the Nation.

Page 2 - Lucille M. Linde, Ed. D.
been evaluated and found to be effective on the basis of rigorous scientifically based
research. A major reason for this focus was the recognition that for many years,
assessment and instructional programs, including early intervention programs, generally
have not been rigorously or scientifically evaluated. Because of this, children have been
provided with many programs based on beliefs and untested assumptions that failed to
promote learning.
Over the past two decades, a great deal has been learned about the types of scientific
research methods that can be applied to promising educational innovations (e.g.,
assessment and instructional programs) to make sure that they clearly benefit students.
The No Child Left Behind legislation provides an overview of these research principles
and defines the criteria that exemplify the use of scientifically based research.
Specifically, scientifically based reading research is defined as research that:
(A) applies rigorous, systematic, and objective procedures to obtain valid knowledge
relevant to reading development, reading instruction, and reading difficulties;
and,
(B) includes research that:
1. employs systematic, empirical methods that draw on observation or
experiment;
2. involves rigorous data analyses that are adequate to test the stated
hypotheses and to justify the general conclusions drawn;
3. relies on measurement or observational methods that provide valid data
across evaluators and observers and across multiple measurements and
observations; and
4. has been accepted by a peer-reviewed journal or approved by a panel of
independent experts through a comparably rigorous, objective, and
scientific review.
I am enclosing a copy of the relevant section of the No Child Left Behind legislation. As
States and local school districts begin to make decisions about which assessment and
instructional programs they want to purchase and support with Federal funds, they will be
searching for programs that have been found to be effective on the basis of published
scientifically based research.
Therefore, we recommend that you contact a researcher or team of researchers that
specialize in the development of assessment instruments and the development and
evaluation of instructional programs and intervention protocols to assist you in
developing the appropriate research methodology and design to adequately test the
efficacy of your materials. At a minimum, the data obtained from these tests should
either be published in a peer-reviewed journal or evaluated through a rigorous, objective
and independent review.

Page 3 - Lucille M. Linde, Ed. D.
We wish you the best in evaluating the Ocumeter and the MPT program using the
standards set forth in the No Child Left Behind Legislation. Again, thank you for your
efforts on behalf of our Nation's children.
Sincerely,

Stephanie S. Lee
Director
Office of Special Education Programs
Enclosure

